Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  130204                                                                                                Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  BIORESOURCE, INC.,                                                                                    Robert P. Young, Jr.
           Plaintiff-Appellee,                                                                          Stephen J. Markman,
                                                                                                                       Justices

  and
  OPPMAC, INC.,

            Intervening

            Plaintiff-Appellee,                 

  v        	                                                         SC: 130204     

                                                                     COA: 266668      

                                                                     Wayne CC: 01-123531-CH

  CITY OF DETROIT, JOE 

  VASSALLO, PAUL BERNARD,

  and FREDERICK ROTTACH, 

            Defendants-Appellants,
  and
  CENTRAL MAINTENANCE 

  SERVICES, INC., SAM FODALE, 

  JERRY FODALE, STATE OF

  MICHIGAN, and DIAMOND 

  DISMANTLING, INC., 

             Defendants.
  _________________________________________/

         On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is DENIED, because the Court is not persuaded
  that the questions presented should be reviewed by this Court before consideration by the
  Court of Appeals.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2006                   _________________________________________
           l0221                                                                Clerk